DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Invention I in the reply filed on 12/21/2020 is acknowledged.  However, after looking at the prosecution history, since these claims have already been presented and examined (see, e.g., office action in 14/642755 of 11/25/2016), there is no search burden and the restriction is withdrawn. All the claims will be examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 recites the steps (generally) of 
Inputting a set of single beamed charged particle beam shots (storing and organizing data without utilizing the data, observation)
Calculating a calculated image using the set of single-beam charged particle beam shots (mental process)
Generating a set of multi-beam shots based on the calculated image (mental process).
These claim limitations as laid out above, under their broadest reasonable interpretations, cover performance of those respective limitations in the mind. They therefore fall within the mental processes category of abstract ideas. 

The recitation of this generating step being done by a “computing hardware processor” similarly does not recite significantly more than the judicial exception, since a computer hardware processor is a well-understood, routine and conventional component and this is specified at a high level of generality (Berkheimer Memo, April 20, 2018). 
The same analysis applies to independent claim 13. The generating step there similarly does not output the shots, the same computing hardware processor is recited and there is no additional elements that integrate it into a practical application. Therefore, for all the reasons above, these claims are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-9, 13, 15, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (20120047474) and Wieland (20130120724).
Regarding Claim 1, Choi teaches a method comprising: 
inputting a set of single-beam charged particle beam shots (“fractured shots FRS and overlapping shots OLS”  [96], inputted into the comparison data generation unit part 820 of Figure 8; 

He fails to teach generating a set of multi-beam shots which will produce a surface image on a surface, wherein the surface image matches the calculated image, within a pre-determined tolerance, and wherein the generating is performed using a computing hardware processor.
Wieland teaches generating a set of multi-beam shots which will produce a surface image (“splitting of the pattern over the beamlets that are used to transfer the pattern” [43]), within a pre-determined tolerance ([46], [55], discussion of accuracy in pattern transfer), and wherein the generating is performed using a computing hardware processor ([12]).
Modification would have entailed generating beam shot data for both a single beam shot apparatus to use and a multi-beam shot apparatus to use, wherein the surface image matches the calculated image.
It would have been an obvious modification for a person of ordinary skill in the art to have made at the effective filing date of the invention since it would have allowed the same image to have been printed on the wafer if the operator had access only to a single beam shot apparatus or a multi beam shot apparatus, while saving time doing the pre-processing of the image into beam shot data beforehand, so that the selected apparatus does not sit idle. 

Regarding Claim 13, Choi teaches a method comprising: 
inputting a set of single-beam charged particle beam shots; 
selecting a first single-beam shot in the set of single-beam charged particle beam shots; 
selecting a second single-beam shot in the set of single-beam charged particle beam shots ([96]-[99]). 


determining a second set of multi-beam exposure information which will produce an exposure which matches the second single-beam shot, within the pre-determined tolerance; and 
generating a set of multi-beam shots using the first multi-beam exposure information and the second multi-beam exposure information, wherein the set of multi beam shots is to be used to form a pattern on a surface, wherein the step of generating is performed using a computing hardware processor.

Wieland teaches determining a first set of multi-beam exposure information which will produce an exposure which matches a pattern, within a pre-determined tolerance; 
determining a second set of multi-beam exposure information which will produce an exposure which matches the pattern, within the pre-determined tolerance; and 
generating a set of multi-beam shots using the first multi-beam exposure information and the second multi-beam exposure information, wherein the set of multi-beam shots is to be used to form a pattern on a surface (“splitting of the pattern over the beamlets that are used to transfer the pattern” [43]), within a pre-determined tolerance ([46], [55], discussion of accuracy in pattern transfer), wherein the step of generating is performed using a computing hardware processor ([12]).

Modification would have entailed generating beam shot data for both a single beam shot apparatus to use and a multi-beam shot apparatus to use to produce the same exposure from each set of shots. 
It would have been an obvious modification for a person of ordinary skill in the art to have made at the effective filing date of the invention since it would have allowed the same image to have been printed on the wafer if the operator had access only to a single beam shot 

Regarding Claim 22, Choi and Wieland teach the method for forming a pattern on a surface using multi-beam charged particle beam lithography, the method comprising: inputting a set of single-beam charged particle beam shots; calculating a calculated image using the set of single-beam charged particle beam shots; determining a set of multi-beam shots which will produce a surface image, wherein the surface image matches the calculated image, within a pre-determined tolerance, and wherein the determining is performed using a computing hardware processor (see claim 1 above); and forming the pattern on the surface using the set of multi-beam shots (Wieland, [34]).

Regarding Claim 23, Choi and Wieland teach the method for forming a pattern on a surface using multi-beam charged particle beam lithography, the method comprising: inputting a set of single-beam charged particle beam shots; selecting a first single-beam shot in the set of single-beam charged particle beam shots; determining a first set of multi-beam exposure information which will produce an exposure which matches the first single-beam shot, within a pre-determined tolerance; selecting a second single-beam shot in the set of single-beam charged particle beam shots; determining a second set of multi-beam exposure information which will produce an exposure which matches the second single-beam shot, within the pre-determined tolerance; generating a set of multi-beam shots using the first multi-beam exposure information and the second multi-beam exposure information (see claim 13 above); and forming the pattern on the surface using the set of multi-beam shots (Wieland, [34]).

Claim 2. The method of claim 1 wherein the calculated image comprises contour information for one or more patterns (the pattern, Choi [112]).
Claim 3. The method of claim 2 wherein the calculated image comprises dose margin information for the one or more patterns (beam dosage margin, Choi [61]).
Claim 5. The method of claim 1 wherein each multi-beam shot comprises a plurality of beamlets (Wieland, [24]).
Claim 18. The method of claim 13 wherein each multi-beam shot comprises a plurality of beamlets (Wieland, [24]).
Claim 6. The method of claim 1 wherein shots in the set of single-beam charged particle beam shots comprise assigned dosages (assigned exposure of Wieland, claim 3).
Claim 19. The method of claim 13 wherein shots in the set of single-beam charged particle beam shots comprise assigned dosages (assigned exposure of Wieland, claim 3).
Claim 8. The method of claim 1 wherein shots in the set of single-beam charged particle beam shots overlap (Choi, [22], [67]).
Claim 20. The method of claim 13 wherein shots in the set of single-beam charged particle beam shots overlap (Choi, [22], [67]).
Claim 9. The method of claim 1 wherein shots in the set of single-beam charged particle beam shots comprise variable shaped beam (VSB) shots (Choi [22]).
Claim 21. The method of claim 13 wherein shots in the set of single-beam charged particle beam shots comprise variable shaped beam (VSB) shots (Choi [22]).
Claim 15. The method of claim 13 wherein the generating comprises: combining the first multi-beam exposure information and the second multi-beam exposure information to create a combined multi-beam exposure information; and determining one or more multi-beam shots which together produce the combined multi- beam exposure information (Wieland, [32], [43]).

Claims 4, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims which this one depends from above, and further in view of Tanaka (20120151428).
Regarding Claim 4, Choi and Wieland teach method of claim 1 without explicitly stating wherein the calculated image comprises an aerial image.
Tanaka teaches a calculated image comprises an aerial image ([44]).
Modification would have entailed creating an aerial image in the method of Choi and Wieland. 
It would have been an obvious modification for a person of ordinary skill in the art to have made at the effective filing date of the invention since it would have been able to demonstrate to the operator what the pattern in space would have looked like. 
Regarding Claim 10, Choi and Wieland teach method of claim 1 without explicitly stating wherein the calculating comprises charged particle beam simulation.
Tanaka teaches charged particle simulation ([46]).
Modification would have entailed simulating the charged particle beam behavior in a similar manner, using the calculated image of Choi.
It would have been an obvious modification for a person of ordinary skill in the art to have made at the effective filing date of the invention since simulation of a charged particle beam is done by calculating the output of the beam according to the pattern inputs. Therefore, Choi's calculation of images is akin to simulation. The additional step of simulation with different conditions/parameters as described in Tanaka merely fleshes out a simulation method in order to make it more closely model the actual process.
Regarding Claim 11, Choi, Wieland and Tanaka teach the method of claim 10 wherein the charged particle beam simulation includes at least one of a group consisting of forward scattering, backward scattering, resist diffusion, Coulomb effect, fogging, loading and resist charging (Tanaka, [46]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims which this one depends from above, and further in view of Zable (20110159434).
Regarding Claim 7, Choi and Wieland teach the method of claim 1.
They fail to teach but Zable teaches wherein shots in the set of single-beam charged particle beam shots have no assigned dosages (Zable [50]).
Modification would have entailed having unassigned shots dosages in Choi. 
It would have been an obvious modification for a person of ordinary skill in the art to have made at the effective filing date of the invention since Zable states that this is a known method in the art of lithography. The limited number of options in this case - having assigned or unassigned dosages, makes the choice of which to use a matter of routine experimentation in this case, and would have been obvious to a person of ordinary skill in the art at the time. 

Claims 12, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims which this one depends from above, and further in view of Platzgummer (20110226968).
Regarding Claim 12, Choi and Wieland teach the method of claim 1 wherein the multi-beam charged particle beam lithography comprises exposing a plurality of pixels or beamlets (Wieland, [32]), and wherein the step of generating comprises: generating the set of multi-beam shots from the 
They fail to explicitly teach determining 
Platzgummer teaches determining pixel or beamlet dosage information for each of the patterns in the one 

It would have been an obvious modification for a person of ordinary skill in the art to have made at the effective filing date of the invention since Platzgummer states that some of the beams can be turned off to obtain the desired dosage ([52]).
Regarding Claim 14, Choi and Wieland teach the method of claim 13, wherein the first multi-beam exposure information and the second multi-beam exposure information each comprise a dosage for each of a plurality of beamlets or pixels (Platzgummer, as applied to claim 12 above).
Regarding Claim 16, Choi and Wieland teach the method of claim 15 wherein the first multi-beam exposure information and the second multi-beam exposure information each comprise a dosage for each of a plurality of beamlets or pixels, and wherein the combining comprises combining dosages on a pixel-by- pixel or beamlet-by-beamlet basis (Platzgummer, as above, and [56]). 
Regarding Claim 17, Choi and Wieland teach the method of claim 16 wherein dosages are combined by addition (e.g. Platzgummer at [56], half doses shown as additive, since the exposures of each beamlet are added).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached on generally M-F, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


BROOKE PURINTON
Examiner
Art Unit 2881


/Brooke Purinton/
Primary Examiner, Art Unit 2881